Atkinson, J.
1. Under the conflicting evidence in this case, there was no abuse of discretion in refusing to grant the interlocutory injunction for which the plaintiff prayed.
2. In addition to the order denying the interlocutory injunction, the presiding judge filed a separate opinion in which he discussed the law and the evidence and 'the reasons affecting his mind in the refusal of the injunction. These statements did not amount to final adjudications, but merely gave the reasons of the presiding judge; and inasmuch as his judgment was not erroneous, whether or not all of his reasoning was sound, a reversal is not required.

Judgment affirmed.

Beelc, J., absent. The other Justice's concur.